Citation Nr: 1548349	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-28 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in an August 1968 rating decision that denied service connection for defective vision.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from May 1953 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which found no CUE in the August 1968 rating decision that denied service connection for defective vision.  

Review of the record shows that the Veteran had also alleged CUE in the July 1987 Board decision, which denied service connection for a right eye disorder on the basis that new and material evidence had not been submitted, and a January 2013 Board decision dismissed this motion for revision.  The Veteran appealed the 2013 Board dismissal to the United States Court of Appeals for Veterans Claims (Court) and requested that the Court issue a ruling that the 1987 decision did not subsume the 1968 RO decision.  In a June 2014 Memorandum Decision, the Court affirmed the 2013 Board decision and found that, as the 2013 Board decision determined that the 1987 Board decision "was not a decision on the merits," VA is effectively precluded from finding that the 1987 Board decision subsumed the 1968 RO decision with respect to the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed August 1968 rating decision denied the Veteran service connection for defective vision on the basis that such disability pre-existed his active service, and was not aggravated by such service.

2.  It is undebatable that the evidence of record at the time of the August 1968 rating decision did not show clearly and unmistakably that the Veteran's defective vision was not aggravated by active service or that any aggravation was due to natural progress.


CONCLUSION OF LAW

The August 1968 rating decision which denied service connection for defective vision contains CUE in that it did not apply the correct legal standard in concluding that the Veteran's pre-existing defective vision was not aggravated by service, and therefore requires revision.  38 U.S.C.A. §§ 1110 , 1111, 7105 (West 2002) (previously codified at 38 U.S.C.§§ 310 , 311, prior to August 6, 1991); 38 C.F.R. § 3.303 , 3.304 (1968); 38 C.F.R. §§ 3.104 , 3.105 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  However, the Court has held that the duties to notify and assist do not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Moreover, as the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Analysis

The Veteran claims CUE in an unappealed August 1968 rating decision which denied service connection for defective vision.  

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE. 

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k). 

As noted above, the Veteran had active military service from May 1953 to February 1968.  His May 1953 enlistment examination report notes that he had "[d]efective vision" and his uncorrected visual acuity was measured as 20/20 in the right eye and 20/200 in the left eye.  The report of medical examination includes a physical profile report, which is divided into six categories, with the "E" representing "eyes."  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987).  See also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  The Veteran was assigned a "3" under the "eyes" category.

The Veteran's service treatment records (STRs) include an August 1953 treatment report which notes that his left eye vision had "been poor since birth" and his right eye vision had "been good but seems to have decreased in last 3 years."  The diagnosis was amblyopia, both eyes, and anisometropia.  

A July 1954 ophthalmologic examination report notes that the Veteran complained of headaches when reading.  It is also noted that he was "told when he came in Army that he would lose sight in right eye if he didn't get glasses."  On examination, uncorrected vision was 20/20 in the right eye and 20/300 in the left eye.  The diagnoses were right eye "emmetropia," left eye "compound, hyperopic, astigmatism" and "amblyopia ex anopsia, left eye, due to axial anisometropia."  

A December 1955 examination report also shows uncorrected visual acuity measured as 20/20 in the right eye and 20/200 in the left eye.  The examiner noted that the Veteran's eyes were different since birth, he did not know the exact condition and his left eye was weak and required glasses.  The diagnosis was defective vision (hyperopia in excess of 5 diopters, left eye) corrected with glasses.  

A February 1956 examination report notes "[d]ecrease in visual acuity of left eye" and shows right eye vision measured as 20/20 and left eye vision measured as 20/400.  A May 1956 examination report also notes defective vision with 20/20 vision in the right eye and 20/200 vision in the left eye.  A July 1956 examination report notes that the Veteran reported a history of very poor left eye vision since birth.  Funduscopic examination of the left eye showed "obscuring and possibly some atrophy of disc."  The impression included "poor vision in left eye - possibly congenital optic atrophy."  

On February 1959 reenlistment examination, the Veteran reported no history of eye complaints and his visual acuity measured 20/20 in both eyes.  A November 1959 report from Brooke Army Hospital shows a diagnosis of "amblyopia left eye - vision not correctible."  

An October 1961 report of ophthalmologic consultation notes a history of "eye strain after close work."  

In September 1962, the Veteran complained that his eye was "getting worse."  

A May 1963 annual examination report shows right eye vision measured as 20/30, left eye vision measured as 20/400 and it is noted that his vision cannot be corrected.  

A June 1966 Medical Condition - Physical Profile Record shows that the Veteran was medically qualified for duty with limitations due to decreased vision, left eye, permanent.  A June 1966 report from the optometry clinic notes that the Veteran "does close work, but can't perform properly."  

A July 1967 report from the eye clinic includes the statement that the examiner felt that the Veteran's "present duties are injuring visual acuity."  An October 1967 Medical Board examination report shows that the Veteran's eye disorders were diagnosed as anisometropia, EPTS (existed prior to service) and amblyopia, bilaterally.  The examiner noted that the amblyopia in the left eye existed prior to entry on active duty and the amblyopia in the right eye was progressing.  The examiner further noted that the Veteran's "right eye vision, which on entrance to active duty was 20/20, has over the past 18 months deteriorated until it is now 20/50-1."  His earlier physical profile of "3" representing the eyes was increased to "4" and he was deemed not qualified for retention.  

In the Narrative Summary portion of the examination report, the Medical Board report notes that the Veteran "has had trouble with his left eye all of his life.  He has had decreased vision in the left eye since childhood due to a condition of anisometropia wherein the refractive error in the left eye is five times that of the right eye.  The vision in the right eye, which had apparently been within normal limits until the past year and a half, has slowly declined until the best visual acuity correctible with or without glasses in the right eye is currently 20/50.  The vision in the left eye best correctible is 10/200.  The man has been attempting to do his job as a Supply Sergeant, however, he finds it impossible to continue doing his work."  

A January 1968 report of Physical Evaluation Board Proceedings shows right eye visual acuity measured as 20/50, left eye visual acuity measured as 10/200 and diagnoses of amblyopia, each eye, with anisometropia, left eye.  It was determined that the Veteran's diagnosed eye disorders were "incurred or aggravated in LD (line of duty) in time of war or national emergency."  He was deemed unfit because of physical disability to perform the duties of his office, rank or grade.  The Physical Evaluation Board also indicated that the Veteran's disability was "incurred or aggravated while entitled to basic pay."  

On July 1968 VA examination, the Veteran reported seeing only daylight and dark - white and black with his left eye and having approximately 1/3 vision in the right eye.  He also complained of eye pain from strain.  During his eye examination, the Veteran stated "that the only time in his life he was ever rated 20/20 vision was at the induction examination into the Army.  He has always had visual problems."  The diagnosis was "mild amblyopia [right eye]" and "marked amblyopia [left eye]."

With the above evidence of record, the RO, in August 1968, denied service connection for defective vision.  This decision, approved by a panel of three rating specialists including one physician (R. W. J., D.O), considered the Veteran's poor left eye vision since birth, August 1953 notation of decreased right eye vision for the last three years (hence, decrease in right eye visual acuity started prior to enlistment), STRs noting that the Veteran's duties were injuring his visual ability and the downward shift in his visual acuity since enlistment.  The rating decision concluded "that the veteran's defective vision pre-existed his entry on active duty and was not aggravated by service."

In considering the CUE claim, the Board must consider the law in effect at the time of the August 1968 rating decision.  Applicable law in effect at the time of the rating decision was essentially as it is today and provided that service connection would be granted for a disability resulting from personal injuries suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C. §§ 310, 331(as effective prior to August 6, 1991) [now codified at 38 U.S.C.A. §§ 1110, 1131]; 38 C.F.R. §§ 3.303 , 3.304 (1968). 

For the purpose of section 310 of this title, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1968) [now codified at 38 U.S.C.A. § 1111]. 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1968) [now codified at 38 U.S.C.A. § 1153]; 38 C.F.R. § 3.306 (1968).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  

The Veteran argues that General Counsel opinions concerning hereditary diseases, issued originally in 1985 and 1988, must be applied retroactively in determining whether there was CUE in the August 1968 rating decision, and that the evidence of record at the time of the August 1968 rating decision showed that the vision in both eyes "manifested during service and progressed at a rapid rate thereafter."  See July 19, 2012 Claim of Clear and Unmistakable Error, pp. 10 and 13-14.  

The two cited General Counsel opinions held, first, that service-connection may be granted for diseases (but not defects) of congenital, developmental or familial origin. VAOGCPREC 82-90 (July 18, 1990).  In addition, service connection may be granted for hereditary diseases, such as retinitis pigmentosa, which either first manifested during service or which preexisted service and progressed at an abnormally high rate during service.  38 C.F.R. § 3.306; VAOPGCPREC 67-90 (July 18, 1990). 

These opinions were previously issued as G.C. Op. 1-85 (March 5, 1985) and G.C. Op. 8-88 (Sept. 29, 1988) respectively; thus, VAOGCPREC 82-90 was issued prior to VAOGCPREC 67-90, which build upon the earlier opinion.  The earlier opinion addressed the question: "In view of the provisions of 38 C.F.R. § 3.303(c), under what circumstances, if any, may service-connection be granted for disorders of congenital or developmental origin?"  The opinion, in concluding that service-connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, drew a distinction between "defects," which would be structural or inherent abnormalities or conditions which are more or less stationary in nature, and "diseases," with characteristic sets of symptoms and signs, and generally considered capable of improving or deteriorating.  The opinion noted that typically in these cases, entitlement to service-connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  That question must be resolved by applying the same stringent legal standards which are applicable in cases involving acquired disabilities, i.e., 38 U.S.C. § 353 [1153] and 38 C.F.R. § 3.306. 

The later opinion addressed "whether an hereditary disease under 38 C.F.R. § 3.303(c) always rebuts the presumption of soundness found in 38 U.S.C.A. §§ 311 [1111] and 332 [1132]," concluding that it did not.  The opinion rejected the conclusion that service connection may not be granted for retinitis pigmentosa because its "developmental" character rebuts the presumption of soundness and its manifestation in service constitutes "natural progress" of the disease.  The opinion held that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 (previously 38 U.S.C. § 311) is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service. 

Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  In that case, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.  

The Veteran's May 1953 enlistment examination notes that he had "[d]efective vision" and his physical profile was assigned a "3" under the "eyes" category; thus, although his uncorrected visual acuity was measured as 20/20 in the right eye (and 20/200 in the left eye), the presumption of soundness does not apply as to the Veteran's vision.  See 38 C.F.R. § 3.305(b).  

As noted above, the Veteran was/and is entitled to a further presumption, of aggravation, if the pre-existing defective vision increased in severity during service.  See 38 U.S.C.A. § 353 (renumbered as § 1153).  The implementing regulation 38 C.F.R. § 3.306 (1968) specifically provided (as now) that clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  

There was no pre-service clinical evidence as to the severity of the Veteran's defective vision.  His STRs note defective vision, measured on service enlistment as 20/20 in the right eye and 20/200 in the left eye.  On enlistment, he was placed on physical profile level "3" under the "eyes" category.  He continued to be seen with complaints of eye pain and decreased visual acuity, to the extent that a July 1967 Medical Board noted that the Veteran found "it impossible to continue doing his work," his visual acuity had decreased to 20/50 in the right eye and 10/200 (best correctible) in the left eye, his physical profile of "3" representing the eyes was increased to "4" and he was deemed not qualified for retention.  Significantly, the Physical Evaluation Board Proceedings found that the Veteran's diagnosed eye disorders were "incurred or aggravated in [line of duty]."  

Army regulations in effect at that time concerning line of duty status provided that any additional disability resulting from preexisting injury or disease is presumed to be caused by service aggravation.  "Only specific findings of 'natural progress' of the preexisting injury or disease based upon well-established medical principles, as distinguished from medical judgment alone, are sufficient to overcome the presumption of service aggravation."  AR 600-140 § III, ¶ 21(b) (Oct. 1958). 

Thus, as used in the Physical Evaluation Board Proceedings, "aggravation" is a term of art, signifying an increase in severity in service beyond natural progression.  This is consistent with VA law and regulations, which also use the term "aggravation" in this sense.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As such, the term is absolute-either a pre-existing condition was "aggravated" in service, or it was not; there are no comparative rates of aggravation.  Rather, if the presumption of soundness and aggravation are rebutted, then any increase in severity is due to natural progress, and is not referred to as "aggravated."  Conversely, if the presumption of aggravation is not rebutted, the increase in severity constitutes "aggravation." 

The report of Physical Evaluation Board Proceedings concluded that the Veteran's vision disorder was aggravated by service and in the line of duty.  In order to reach such a determination, at that time, the Physical Evaluation Board was legally required to specifically find that any increase in disability during service was not due to natural progress, based on well-established medical principles; thus, by definition, the conclusion that there was in-service aggravation incorporated a specific finding that any increase was not due to natural progression.  Further, there was no convention or requirement that a Physical Evaluation Board report separately state that any increase was due to natural progress, in a finding of aggravation.  In this regard, that determination was already part of the decision that there was aggravation. 

Thus, the evidence of record at the time of the RO's decision included the Physical Evaluation Board finding that the Veteran's defective vision in each eye was aggravated by service, and was in the line of duty.  The line of duty determination encompassed both evidence of preexistence and a specific finding of aggravation, both of which were legal requirements for the conclusions that the Veteran's diagnosed eye disorders were "incurred or aggravated in [line of duty]" noted on the report of Physical Evaluation Board Proceedings.

As there was no further evidence suggesting that the decrease in visual acuity in each eye was due to natural progress, the Board must find that in the August 1968 rating decision the regulatory provisions extant at the time were incorrectly applied.  As stated above, CUE can be found where regulatory provisions extant at the time were incorrectly applied. 

In summary, because the Veteran's visual acuity in each eye was undebatably not shown in August 1968 by clear and unmistakable evidence to have been due to natural progress, the Board must find that the presumption of aggravation was not rebutted at that time.  This finding is outcome-determinative, because a finding of aggravation is tantamount to a finding of service connection. 

Accordingly, the Board finds that CUE in the August 1968 RO rating decision is shown, and that service connection for amblyopia of the right eye and anisometropia and amblyopia of the left eye is warranted.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014) (previously 38 U.S.C. §§ 310, 311, as codified prior to August 6, 1991); 38 C.F.R. §§ 3.303, 3.304 (1968); 38 C.F.R. §§ 3.104, 3.105 (2015).








ORDER

The appeal to establish that there was CUE in an August 1968 rating decision that denied service connection for defective vision is granted; service connection for amblyopia of the right eye and anisometropia and amblyopia of the left eye is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


